 



EXHIBIT 10.1

     
Contact:
  Customer Services — CTSLink
 
  Wells Fargo Bank Minnesota, N.A.
 
  Securities Administration Services
 
  7485 New Horizon Way
 
  Frederick, MD 21703
 
  www.ctslink.com
 
  Telephone: (301) 815-6600
 
  Fax: (301) 315-6660

SMT SERIES 2004-12
Record Date: January 31, 2006
Distribution Date: February 21, 2006
Certificateholder Distribution Summary

                                                                               
                                      Certificate     Certificate              
                                            Class     Pass-Through     Beginning
    Interest     Principal     Current     Ending Certificate     Total    
Cumulative Class     CUSIP     Description     Rate     Certificate Balance    
Distribution     Distribution     Realized Loss     Balance     Distribution    
Realized Loss                                                              
A-1
      81744FFY8       SEN       4.76000 %       217,334,699.45        
862,094.31         11,705,742.69         0.00         205,628,956.76        
12,567,837.00         0.00  
A-2
      81744FFZ5       SEN       4.95688 %       117,231,699.44        
484,252.89         8,003,564.95         0.00         109,228,134.49        
8,487,817.84         0.00  
A-3
      81744FGA9       SEN       4.98688 %       103,138,848.65        
428,617.55         7,093,500.69         0.00         96,045,347.96        
7,522,118.24         0.00  
X-A1
      81744FGB7       IO       0.66177 %       0.00         184,505.21        
0.00         0.00         0.00         184,505.21         0.00  
X-A2
      81744FGC5       IO       0.91410 %       0.00         78,565.71        
0.00         0.00         0.00         78,565.71         0.00  
X-B
      81744FGD3       IO       0.28413 %       0.00         3,593.46        
0.00         0.00         0.00         3,593.46         0.00  
B-1
      81744FGF8       SUB       4.99000 %       8,588,000.00         35,711.77  
      0.00         0.00         8,588,000.00         35,711.77         0.00  
B-2
      81744FGG6       SUB       5.34000 %       6,134,000.00         27,296.30  
      0.00         0.00         6,134,000.00         27,296.30         0.00  
B-3
      81744FGH4       SUB       5.74000 %       3,680,000.00         17,602.67  
      0.00         0.00         3,680,000.00         17,602.67         0.00  
B-4
      81744FGJ0       SUB       5.49098 %       2,453,000.00         11,224.48  
      0.00         0.00         2,453,000.00         11,224.48         0.00  
B-5
      81744FGK7       SUB       5.49098 %       920,000.00         4,209.75    
    0.00         0.00         920,000.00         4,209.75         0.00  
B-6
      81744FGL5       SUB       5.49098 %       2,762,778.00         12,641.97  
      0.00         0.00         2,762,778.00         12,641.97         0.00  
A-R
      81744FGE1       RES       4.95124 %       0.00         0.26         0.00  
      0.00         0.00         0.26         0.00                              
                                 
Totals
                                    462,243,025.54         2,150,316.33        
26,802,808.33         0.00         435,440,217.21         28,953,124.66        
0.00                                                                

All distributions required by the Pooling and Servicing Agreement have been
calculated by the Certificate Administrator on behalf of the Trustee.

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
                                Original Face     Certificate     Principal  
Principal           Realized     Total Principal     Ending Certificate    
Ending Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-1
      380,510,000.00         217,334,699.45         1,366.34       11,704,376.35
      0.00       0.00         11,705,742.69         205,628,956.76        
0.54040356         11,705,742.69  
A-2
      208,392,000.00         117,231,699.44         441.14       8,003,123.81  
    0.00       0.00         8,003,564.95         109,228,134.49        
0.52414745         8,003,564.95  
A-3
      218,330,615.00         103,138,848.65         0.00       7,093,500.69    
  0.00       0.00         7,093,500.69         96,045,347.96         0.43990783
        7,093,500.69  
X-A1
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
X-A2
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
B-1
      8,588,000.00         8,588,000.00         0.00       0.00       0.00      
0.00         0.00         8,588,000.00         1.00000000         0.00  
B-2
      6,134,000.00         6,134,000.00         0.00       0.00       0.00      
0.00         0.00         6,134,000.00         1.00000000         0.00  
B-3
      3,680,000.00         3,680,000.00         0.00       0.00       0.00      
0.00         0.00         3,680,000.00         1.00000000         0.00  
B-4
      2,453,000.00         2,453,000.00         0.00       0.00       0.00      
0.00         0.00         2,453,000.00         1.00000000         0.00  
B-5
      920,000.00         920,000.00         0.00       0.00       0.00      
0.00         0.00         920,000.00         1.00000000         0.00  
B-6
      2,762,778.00         2,762,778.00         0.00       0.00       0.00      
0.00         0.00         2,762,778.00         1.00000000         0.00  
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00                              
               
Totals
      831,770,493.00         462,243,025.54         1,807.48       26,801,000.85
      0.00       0.00         26,802,808.33         435,440,217.21        
0.52351006         26,802,808.33                                              

Principal Distribution Factors Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
                              Ending             Original Face     Certificate  
  Principal   Principal           Realized     Total Principal     Ending
Certificate     Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-1
      380,510,000.00         571.16685356         0.00359081       30.75970763  
    0.00000000       0.00000000         0.00000000         30.76329844        
0.54040356         30.76329844  
A-2
      208,392,000.00         562.55374218         0.00211688       38.40417967  
    0.00000000       0.00000000         0.00000000         38.40629655        
0.52414745         38.40629655  
A-3
      218,330,615.00         472.39755474         0.00000000       32.48972065  
    0.00000000       0.00000000         0.00000000         32.48972065        
0.43990783         32.48972065  
X-A1
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
X-A2
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
B-1
      8,588,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-2
      6,134,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-3
      3,680,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-4
      2,453,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-5
      920,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-6
      2,762,778.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
A-R
      100.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  

 



--------------------------------------------------------------------------------



 



Interest Distribution- Statement

                                                                               
                                                                               
Payment           Non-               Remaining     Ending                      
    Current     Beginning     Current   of   Current   Supported              
Unpaid     Certificate/                 Accrual     Certificate     Certificate/
    Accrued   Unpaid   Interest   Interest     Total Interest     Interest    
Notational Class     Accural Dates     Days     Rate     Notional Balance    
Interest   Interest Shortfall   Shortfall   Shortfall(1)     Distribution    
Shortfall(2)     Balance                                                  
A-1
      01/20/06 – 02/19/06         30         4.76000 %       217,334,699.45    
    862,094.31       0.00       0.00       0.00         862,094.31         0.00
        205,628,956.76  
A-2
      01/20/06 – 02/19/06         30         4.95688 %       117,231,699.44    
    484,252.89       0.00       0.00       0.00         484,252.89         0.00
        109,228,134.49  
A-3
      01/20/06 – 02/19/06         30         4.98688 %       103,138,848.65    
    428,617.55       0.00       0.00       0.00         428,617.55         0.00
        96,045,347.96  
X-A1
      01/01/06 – 01/30/06         30         0.66177 %       334,566,398.89    
    184,505.21       0.00       0.00       0.00         184,505.21         0.00
        314,857,091.25  
X-A2
      01/01/06 – 01/30/06         30         0.91410 %       103,138,848.65    
    78,565.71       0.00       0.00       0.00         78,565.71         0.00  
      96,045,347.96  
X-B
      01/01/06 – 01/30/06         30         0.28413 %       18,402,000.00      
  4,357.12       0.00       0.00       0.00         3,593.46         0.00      
  18,402,000.00  
B-1
      01/20/06 – 02/19/06         30         4.99000 %       8,588,000.00      
  35,711.77       0.00       0.00       0.00         35,711.77         0.00    
    8,588,000.00  
B-2
      01/20/06 – 02/19/06         30         5.34000 %       6,134,000.00      
  27,296.30       0.00       0.00       0.00         27,296.30         0.00    
    6,134,000.00  
B-3
      01/20/06 – 02/19/06         30         5.74000 %       3,680,000.00      
  17,602.67       0.00       0.00       0.00         17,602.67         0.00    
    3,680,000.00  
B-4
      01/01/06 – 01/30/06         30         5.49098 %       2,453,000.00      
  11,224.48       0.00       0.00       0.00         11,224.48         0.00    
    2,453,000.00  
B-5
      01/01/06 – 01/30/06         30         5.49098 %       920,000.00        
4,209.75       0.00       0.00       0.00         4,209.75         0.00        
920,000.00  
B-6
      01/01/06 – 01/30/06         30         5.49098 %       2,762,778.00      
  12,641.97       0.00       0.00       0.00         12,641.97         0.00    
    2,762,778.00  
A-R
      N/A         N/A         4.95124 %       0.00         0.00       0.00      
0.00       0.00         0.26         0.00         0.00                          
                         
Totals
                                              2,151,079.73       0.00       0.00
      0.00         2,150,316.33         0.00                                    
                         

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
Interest Distribution Factors Statement

                                                                               
                                                              Beginning        
    Payment of           Non-               Remaining     Ending                
          Current     Certificate/     Current   Unpaid   Current   Supported  
            Unpaid     Certificate/                 Original Face    
Certificate     Notional     Accrued   Interest   Interest   Interest     Total
Interest     Interest     Notational Class     Accural Dates     Amount     Rate
    Balance     Interest   Shortfall   Shortfall(1)   Shortfall     Distribution
    Shortfall(2)     Balance                                                  
A-1
      01/20/06 – 02/19/06         380,510,000.00         4.76000 %      
571.16685356         2.26562852       0.00000000       0.00000000      
0.00000000         2.26562852         0.00000000         540.40355512  
A-2
      01/20/06 – 02/19/06         208,392,000.00         4.95688 %      
562,55374218         2.32375950       0.00000000       0.00000000      
0.00000000         2.32375950         0.00000000         524.14744563  
A-3
      01/20/06 – 02/19/06         218,330,615.00         4.98688 %      
472,39755474         1.96315826       0.00000000       0.00000000      
0.00000000         1.96315826         0.00000000         439.90783409  
X-A1
      01/01/06 – 01/30/06         0.00         0.66177 %       568,11897207    
    0.31330376       0.00000000       0.00000000       0.00000000        
0.31330376         0.00000000         534.65108159  
X-A2
      01/01/06 – 01/30/06         0.00         0.91410 %       472.39755474    
    0.35984743       0.00000000       0.00000000       0.00000000        
0.35984743         0.00000000         439.90783409  
X-B
      01/01/06 – 01/30/06         0.00         0.28413 %       1000.00000000    
    0.23677426       0.00000000       0.00000000       0.00000000        
0.19527551         0.00000000         1000.00000000  
B-1
      01/20/06 – 02/19/06         8,588,000.00         4.99000 %      
1000.00000000         4.45000000       0.00000000       0.00000000      
0.00000000         4.15833372         0.00000000         1000.00000000  
B-2
      01/20/06 – 02/19/06         6,134,000.00         5.34000 %      
1000.00000000         4.78333424       0.00000000       0.00000000      
0.00000000         4.45000000         0.00000000         1000.00000000  
B-3
      01/20/06 – 02/19/06         3,680,000.00         5.74000 %      
1000.00000000         4.57581737       0.00000000       0.00000000      
0.00000000         4.78333424         0.00000000         1000.00000000  
B-4
      01/01/06 – 01/30/06         2,453,000.00         5.49098 %      
1000.00000000         4.57581737       0.00000000       0.00000000      
0.00000000         4.57581737         0.00000000         1000.00000000  
B-5
      01/01/06 – 01/30/06         920,000.00         5.49098 %      
1000.00000000         4.57581522       0.00000000       0.00000000      
0.00000000         4.57581522         0.00000000         1000.00000000  
B-6
      01/01/06 – 01/30/06         2,762,778.00         5.49098 %      
1000.00000000         0.57581825       0.00000000       0.00000000      
0.00000000         4.57581825         0.00000000         1000.00000000  
A-R
      N/A         100.00         4.95124 %       0.00000000         0.00000000  
    0.00000000       0.00000000       0.00000000         2.60000000        
0.00000000         0.00000000                                                  
 

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
Per $1 denomination

 



--------------------------------------------------------------------------------



 



Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    29,075,329.69  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    48,644.10  
Realized Loss (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    29,123,973.79  
 
       
Withdrawals
       
Swap Payments
    0.00  
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    55,603.86  
Total Administration Fees
    115,245.27  
Payment of Interest and Principal
    28,953,124.66  
 
     
Total Withdrawals (Pool Distribution Amount)
    29,123,973.79  
 
       
Ending Balance
    0.00  
 
       

Prepayment/Curtailment Interest Shortfall                  
Total Prepayment/Curtailment Interest Shortfall
             0.00  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
       
Administration Fees
         
Gross Servicing Fee*
    112,252.73  
Master Servicing Fee
    2,992.54  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
 
       
Total Administration Fees
    115,245.27  
 
     

 

*Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG   CORP; MORGAN STANLEY
DEAN WITTER; PHH US MTG CORP

 



--------------------------------------------------------------------------------



 



 
Reserve Accounts

                                      Beginning     Current     Current    
Ending   Account Type   Balance     Withdrawals     Deposits     Balance    
Class X-A1 Pool 1 Comp. Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-A1 Pool 2 Comp. Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-A2 Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-B Sub Amount
    1,000.00       763.66       763.66       1,000.00  

Collateral Statement

         
Collateral Description
  Fixed & Mixed Arm
Weighted Average Gross Coupon
    5.875882 %
Weighted Average Net Coupon
    5.500773 %
Weighted Average Pass-Through Rate
    4.754126 %
Weighted Average Remaining Term
    326  
 
       
Beginning Scheduled Collateral Loan Count
    1,121  
Number of Loans Paid in Full
    42  
Ending Scheduled Collateral Loan Count
    1,079  
 
       
Beginning Scheduled Collateral Balance
    359,104,177.80  
Ending Scheduled Collateral Balance
    339,394,870.16  
Ending Actual Collateral Balance at 31-Jan-2006
    339,396,498.64  
 
       
Monthly P&I Constant
    1,760,185.70  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    1,807.48  
Unscheduled Principal
    19,707,500.16  

 



--------------------------------------------------------------------------------



 



                          Group   Group One     Group Two     Total  
Collateral Description
  Mixed ARM   6 Month LIBOR ARM   Mixed ARM
Weighted Average Coupon Rate
    5.853148       5.917985       5.875882  
Weighted Average Net Rate
    5.478114       5.542736       5.500773  
Weighted Average Remaining Term
    325       330       326  
Record Date
    01/31/2006       01/31/2006       01/31/2006  
Principal and Interest Constant
    1,138,776.55       621,409.15       1,760,185.70  
Beginning Loan Count
    702       419       1,121  
Loans Paid in Full
    25       17       42  
Ending Loan Count
    677       402       1,079  
Beginning Scheduled Balance
    233,189,418.30       125,914,759.50       359,104,177.80  
Ending Scheduled Balance
    221,483,675.61       117,911,194.55       339,394,870.16  
Scheduled Principal
    1,366.34       441.14       1,807.48  
Unscheduled Principal
    11,704,376.35       8,003,123.81       19,707,500.16  
Scheduled Interest
    1,137,410.21       620,968.01       1,758,378.22  
Servicing Fee
    72,878.33       39,374.40       112,252.73  
Master Servicing Fee
    1,943.25       1,049.29       2,992.54  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    1,062,588.63       580,544.32       1,653,132.95  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Additional Reporting – Deal Level
Miscellaneous Reporting

         
Rapid Prepay Event?
  NO
Underlying Certificate Balance
    96,045,347.98  
Underlying Certificate Interest
    507,183.25  
Underlying Certificate Principal
    7,093,500.66  

Additional Reporting – Group Level
Miscellaneous Reporting

         
Group One
       
One Month Libor Loan Balance
    121,576,547.15  
Six Month Libor Loan Balance
    99,907,128.46  
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    93.200927 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
 
       
Group Two
       
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    93.104017 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement

                                                                               
                      DELINQUENT       BANKRUPTCY       FORECLOSURE       REO  
    TOTAL       No. of   Principal             No. of     Principal            
No. of     Principal             No. of     Principal             No. of    
Principal       Loans   Balance             Loans     Balance             Loans
    Balance             Loans     Balance             Loans     Balance  
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  23     8,832,712.98       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     23       8,832,712.98  
60 Days
  4     1,138,139.46       60 Days     0       0.00       60 Days     0      
0.00       60 Days     0       0.00       60 Days     4       1,138,139.46  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  1     185,466.73       150 Days     0       0.00       150 Days     0      
0.00       150 Days     0       0.00       150 Days     1       185,466.73  
180+ Days
  1     168,000.00       180+ Days     0       0.00       180+ Days     0      
0.00       180+ Days     0       0.00       180+ Days     1       168,000.00    
                                                                           
 
  29     10,324,319.17             0       0.00             0       0.00        
    0       0.00             29       10,324,319.17  
 
                                                                               
                   
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
 
                                                                               
                   
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  2.131603%     2.602476 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     2.131603%       2.602476 %
60 Days
  0.370714%     0.335342 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.370714%       0.335342 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.092678%     0.054646 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.092678%       0.054646 %
180+ Days
  0.092678%     0.049500 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.092678%       0.049500 %                                    
                                         
 
  2.687674%     3.041964 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
2.687674%       3.041964 %

Current Period Class A Insufficient Funds:
                                                                      0.00      
Principal Balance of Contaminated Properties            0.00       Periodic
Advance                                      48,644.10

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                      DELINQUENT       BANKRUPTCY       FORECLOSURE       REO  
    TOTAL   Group One                                                          
                                    No. of   Principal             No. of    
Principal             No. of     Principal             No. of     Principal    
        No. of     Principal       Loans   Balance             Loans     Balance
            Loans     Balance             Loans     Balance             Loans  
  Balance                                                                      
     
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  13     6,399,160.95       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     13       6,399,160.95  
60 Days
  2     738,304.99       60 Days     0       0.00       60 Days     0       0.00
      60 Days     0       0.00       60 Days     2       738,304.99  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  1     185,466.73       150 Days     0       0.00       150 Days     0      
0.00       150 Days     0       0.00       150 Days     1       185,466.73  
180+ Days
  1     168,000.00       180+ Days     0       0.00       180+ Days     0      
0.00       180+ Days     0       0.00       180+ Days     1       168,000.00    
                                                                           
 
  17     7,490,932.67             0       0.00             0       0.00        
    0       0.00             17       7,490,932.67  
 
                                                                               
                   
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  1.920236%     2.889209 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     1.920236%       2.889209 %
60 Days
  0.295421%     0.333343 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.295421%       0.333343 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.147710%     0.083738 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.147710%       0.083738 %
180+ Days
  0.147710%     0.075852 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.147710%       0.075852 %                                    
                                         
 
  2.511078%     0.075852 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
2.511078%       0.075852 %  

                                                                               
                      DELINQUENT       BANKRUPTCY       FORECLOSURE       REO  
    TOTAL   Group Two                       1.183654%                          
                                              No. of   Principal             No.
of     Principal             No. of     Principal             No. of    
Principal             No. of     Principal       Loans   Balance            
Loans     Balance             Loans     Balance             Loans     Balance  
          Loans     Balance                                                    
                       
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  10     2,433,552.03       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     10       2,433,552.03  
60 Days
  2     399,834.47       60 Days     0       0.00       60 Days     0       0.00
      60 Days     0       0.00       60 Days     2       399,834.47  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                               
 
  12     2,833,386.50             0       0.00             0       0.00        
    0       0.00             12       2,833,386.50  
 
                                                                               
                   
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  2.487562%     2.063878 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     2.487562%       2.063878 %
60 Days
  0.497512%     0.339097 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.497512%       0.339097 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                         
 
  2.985075%     2.402974 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
2.985075%       2.402974 %  

 